....
.r••
                                                                           .)'•
                                                                             _:,-
                                                                                                                                                                                                             s
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                             Page I of I



                                                 UNITED STATES DISTRJCT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

       ·,                          United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                   V.                                                   (For Offerises Committed On or After November 1, 1987)


                                     Severo Patino-Delao                                                Case Number: 3:19-mj-24578

                                                                                                        Ellis M Jo

                                                  Ci) oc \ 'J         c1e·
            REGISTRATION NO.
                                                                                                                                         DEC 11 2019
            THE DEFENDANT:
             IZJ pleaded guilty to count(s) _l_of_C_om---=-p_la_in_t_ _ _ _ _ _ _ _ _ _---1-.......,C"""LLLJE...~....•t. . . .1....J·....               .1
                                                                                                                                      !...,J~""-:~=~f"-'~=      ~""';""·~:!!1~__,,0R::e.,r:,:.,,N::.,IA:.+
                                                                                                                                                         7,....;.·



             •   was found guilty-to count(s)                                                   BY                                                                         DEPUTY
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                      Nature of Offense                                                                          Count Number(s)
            8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                1

             D The defendant has been found not guilty on count(s)
             •     Count(s)
                                               -------------------
                                -----~------------ dismissed on the motion of the United States.
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           ~ TIME SERVED                                          D _ _ _ _ _ _ _ _ days

             IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
             IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in·
             the   defendant's possession at the time of arrest upon their deportation or removal.
             D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence,. or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material cliange in the defendant's economic circumstances.

                                                                                                    Wednesday, December 11, 2019
                                                                                                    Date of Imposition of Sentence . .


            Received
                        -
                              1__,L\fl::tS
                               -· /
                            DUSM
                                     ~
                                             .
                                                                                                     H~L~itOOLOCK
                                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's OffiGe Copy -                                                                                                                     3:19-mj-24578
